DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21,23-25,28-31, 33-35,38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443)  

As per claim 21, Sharifi (20160027439) teaches a method comprising: 
receiving, from a first device, first audio data representing first speech indicating a user input (as receiving a first utterance –para 0020);
 	generating first response data corresponding to the first audio data; sending, to the first device, the first response data (as generating a transcript of the first audio data – para 0021; and sending a response to the first device – as responding and sending a confirmation query – para 0061);
 	receiving, from the first device, second audio data representing second speech; generating second response data corresponding to the second audio data (as uttering confirmation of the transcription – para 0061, 0062);
 	determining an association between the user input and the second response data; determining supplemental information associated with the second response data (as, associating the confirmation message with the initial utterance – para 00057-0058, then sending the compounded information to the second device – para 0062-0063, wherein the compounded information initiates the search of the information; in the example of “where do I buy a computer”, supplemental information tied to the word “where” is derived/gleaned, in the form of determining the location of the user – para 0019));
	determining an association between the user input and the supplemental information (as, after formulating the locale information of the user para 0019, the system associates the initial request of the user ‘where do I buy a computer’, -- para 0020, and tying the user’s locale information – para 0019, to formulate the search of stores in the location of the user that sells computers – para 0063 – “starting search…” of the interpreted command); 
	Sharifi (20160027439) teaches the “starting search…” as a command from the user device to a server/networked computer to perform the search (See above), however, Sharifi (20160027439) does not explicitly teach sending the command to a second device (applicants disclosure of sending the command to a device to perform the function (other than a search); however, Orr (20150348554), teaches a virtual assistance continually interacting with a user via voice interface -- para 0025; utilizing a second device from the primary device to perform the functions -- para 0032-0034, 0073-0074); performing the commands with the secondary device to the other electronic devices (Orr, para 0073, Fig. 5). In view of the aforementioned sections of Orr, Orr teaches a virtual assistance interface with a primary device, entering voice requests/commands whose context is derived therefrom, and sent to a secondary device to perform the command (see Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art of networked device control to modify the notification system found in Sharifi (20160027439) with a second device communicating the commands based on supplemental information to the other devices, as taught by Orr (20150348554) because it would advantageously allow for the user to command other electronic devices as well as gathering the status of the devices (Orr (20150348554), para 0071-0072).  The combination of Sharifi (20160027439) in view of Orr (20150348554) teaches a second device communicating the commands based on supplemental information (as noted above), but not necessarily supplemental information gathered from that second device itself; Khan et al (20160155443) teaches the concept of the second device can be awoken with a simple prompt when receiving the prompt at that device, while the first device acknowledges the wake phrase has been recognized (ie, the second device accepts the supplemental information gathered at the second device – the recognized audio prompt along with the handoff information from the first device, while the first device provides the user with acknowledgement – para 0129).  Therefore, it would have been obvious to one of ordinary skill in the art of device recognition and handoffs, to modify the combination of Sharifi (20160027439) in view of Orr (20150348554) with the added ability of the second device to recognize the derived supplemental information at the second device, and act accordingly, because it would advantageously allow for a preferred device to perform the command ( Khan et al (20160155443), para 0107, while still accepting information at the preferred device – para 0129).    

As per claim 23, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 21, further comprising: determining a first priority corresponding to the command data; determining a second priority corresponding to the second response data (Sharifi (20160027439), as generating a first and second hotword model – para 0047; wherein, for the example of the second hotword model, determining a priority based on the location with respect to the location – para 0049); and based on the first priority and the second priority, sending, to the second device, the second response data after sending the command data (Sharifi (20160027439), and sending the info to the device – para 0050, 0051; Orr, Fig. 5). 

As per claim 24, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 21, further comprising: selecting a remote device based at least in part on the second response data; sending, to the remote device, an indication of the second response data; and receiving, from the remote device, command data corresponding to the second response data (Sharifi (20160027439), as choosing/selecting the appropriate remote device in the network, based on the spoken utterance request – para 0031; Orr, Fig. 5, wherein the received device are other electronic devices performing the command). 

As per claim 25, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 24, further comprising: determining that a second remote device is associated with the remote device; sending, to the second remote device, the second response data; receiving, from the second remote device, second command data corresponding to the second response data (Sharifi (20160027439), as, determining via the recognition --  para 0003, 0004; choosing an appropriate device such as a server, etc., to perform the action – para 0005, 0066, 0067; Orr, Fig. 5, wherein the received device are other electronic devices performing the command). 

As per claim 28, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 21, further comprising: determining that the first audio data and the second audio data were received within a period of time, wherein determining the association is based at least in part on determining that the first audio data and the second audio data were received within the period of time (Sharifi (20160027439), as tracking the time and associated metadata when the content/speech was captured by the device – para 0053). 

As per claim 29, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 21, wherein determining the association comprises: determining a first category corresponding to the first response data; determining a second category corresponding to the second response data; and determining that the first category corresponds to the second category (Sharifi (20160027439), as the input has an action and a noun – para 0049 – navigate to the coffee house; para 0053, in the example of start computer). 

As per claim 30, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches the method of claim 21, wherein the second response data comprises at least one of: a first indication for the second device to output audio; or a second indication for the second device to output video (Sharifi (20160027439), examiner notes that the claim elements are in the alternative, and that Sharifi (20160027439) teaches the claim element of ‘a first indication for the second device to output audio – as user confirms the association, para 0061, so that the action executed is heard – para 0078). 

Claims 31-35,38-40 are system claims that perform the steps of method claims 21-25,28-30 above and as such, claims 31-35,38-40 are similar in scope and content to claims 21-25,28-30 and therefore, claims 31-35,38-40 are rejected under similar rationale as presented against claims 21-25,28-30 above.  Furthermore, Sharifi (20160027439) teaches a processor/memory (para 0067) in a system configuration (see fig. 1).

As per claims 41, 42, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches indication for the second device to execute a command, and to power on (see Orr, para 0056, wherein the spoken input is a command, and can be used for power – turn lights on/off; or turn lock on – 0056, 0059).

As per claim 43, the combination of Sharifi (20160027439) in view of Orr (20150348554) in further view of Khan et al (20160155443) teaches receiving third audio data representing third speech; determining that the third audio data corresponds to the first response data; and based on determining that the third audio data corresponds to the first response data, sending, to the second device, without receiving fourth audio data that corresponds to the second response data ( Sharifi (20160027439) , as receiving additional information via the third gui, and using that information to confirm the compounded data sent to the second device – para 0062). 

Claims 26,27,36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (20160027439) in view of Orr (20150348554) in view of Khan et al (20160155443) in further view of Sharifi (20170032257).

As per claim 26, the combination of Sharifi (20160027439) in view of Orr (20150348554) in view of Khan et al (20160155443) teaches the method of claim 24, as mapped above; Sharifi (20160027439) does discuss user profile type storage, but does not discuss further comprising: determining a first category corresponding to the second response data; determining a second category related to the first category; based at least in part on determining the second category; however, Sharifi (20170032257) teaches a first and second entity identification (para 0005), along with first/second/multiple categories based on the particular user – para 0008).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the user profile information of the combination of Sharifi (20160027439) in view of Orr (20150348554)  in further view of Khan et al (20160155443) with first and second entity demarcation along with category identification, as taught by Sharifi (20170032257), because it would advantageously improve the prediction ability of the system to determine what the user is requesting ( Sharifi (20170032257) ,  para 0020).  

As per claim 27, the combination of Sharifi (20160027439) in view of Orr (20150348554) in view of Khan et al (20160155443) in view of Sharifi (20170032257) teaches the method of claim 21 (as applied above), further comprising: receiving, from a supplemental system, the supplemental information corresponding to the second response data, wherein the supplemental system comprises items of supplemental information that are related to a user account associated with the second device, and wherein the items of supplemental information are deleted from the supplemental system in accordance with an expiration time (as updating the information/model of the entities, each time the application is used – ie, the oldest model is discarded and the model is updated with newer information -- Sharifi (20170032257), para 0031). 

Claims 36,37 are system claims that perform the steps of method claims 26,27 above and as such, claims 36,37 are similar in scope and content to claims 26,27 and therefore, claims 36,37 are rejected under similar rationale as presented against claims 26,27 above.  Furthermore, Sharifi (20160027439) teaches a processor/memory (para 0067) in a system configuration (see fig. 1).

Response to Arguments

Applicant's arguments filed 08/05/2021 have been fully considered but are not persuasive.  As to applicants arguments on pp8-10 of the response, examiner notes the introduction of the Khan et al reference, to address the newly amended claim limitations toward the tying of the supplemental information to the second device; Examiner further repeats previously presented rebuttals:  the pointed-to section of Sharifi, namely, the “where can I buy a computer”, show the development of supplemental information (ie, gleaning location information of the user, based on the query ‘where’), and controlling a second device to perform the search and generated results to the user.  With respect to applicants example of “Will it rain today” and the system shuts of the sprinkler system; the Sharifi reference fails to teach controlling other types of electronic devices and hence, the use of the Orr reference teaching, that, once the command structure as taught by Sharifi is developed (from supplemental information), the Orr reference communicates the command to differing electronic devices, as noted above.  As to the arguments presented on pp 11 of the response, examiner argues that the Khan et al reference, as noted in the OA rejection, teaches the capability of the secondary device to have the ability to derive supplemental information from the audio prompt (not required, nonetheless having the ability to do so), and that the combination of the handoff information and the locally derived supplemental information drives the execution of the secondary device (see the application of the Khan references above); and in further view of the derivation of the supplemental information, as described above, in the Sharifi/Orr combination.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Jagatheesan (20150025890) teaches information handoff between multiple devices to perform the function (para 0006, 0007, including transcription of the translation -- para 0085-0089).  Garmark (20150199122) teaches arbitrating multiple devices including inter-device communication -- fig. 1b, 2, 5, 6 -- last half of diagram).
Sharma (20150213355) teaches command control of external devices using the context of the query (figs. 3a-3b,4; para 0016)
Sundaresan et al (20160112240) teaches context derivation with command interpretation (fig. 4)
Nemala et al (20160063997) teaches multi-device control for audio ASR noise reduction (Fig. 4)
Mozer (20090204410), para 0006,00009, 0086-0087 teaches similar messaging protocols between devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
11/01/2022